Citation Nr: 0416801	
Decision Date: 06/25/04    Archive Date: 06/30/04

DOCKET NO.  03-13 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for residuals, injury 
of the face.

2.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from July 1944 to 
July 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied, amongst other issues, 
entitlement to service connection for residuals, face injury, 
and entitlement to a TDIU.  A notice of disagreement (NOD) 
was filed in January 2003.  A statement of the case (SOC) was 
issued in April 2003.  A substantive appeal (VA Form 1-9) was 
issued in favor of the TDIU claim in May 2003.  As for the 
claim for entitlement to service connection for residuals, 
face injury, the veteran testified to that issue and the TDIU 
issue at a personal hearing before a hearing officer at the 
RO in August 2003.  The veteran's hearing testimony is 
accepted in lieu of a VA Form 1-9 when his hearing transcript 
is reduced to writing.  See Tomlin v. Brown, 5 Vet. App. 355 
(1993).  Therefore, the issue of service connection, 
residuals of face injury, is also in appellate status and is 
before the Board.  


FINDINGS OF FACT

1.  Service medical records show no findings, treatment, or 
diagnosis of residuals of a face injury.  

2.  The veteran was awarded a Combat Infantryman's Badge 
(CIB) and a Purple Heart.  

3.  The veteran served in combat.  

4. After service, the veteran underwent resection of a skin 
cancer over the left side of the nose.  

5.  The veteran's January 2003 VA examination finds no 
significant changes of the nose or paranasal sinus structures 
secondary to the alleged injury to the face in service.  All 
changes found by the examiner were secondary to the resection 
for cancer which occurred after service.  

6.  The veteran completed the 11th grade and last worked on a 
full time basis in December 1999.  

7.  The veteran is service connected for PTSD, evaluated as 
50 percent disabling; residuals, gunshot wound (GSW), right 
foot, evaluated as 10 percent disabling; scar, medial aspect, 
right first metacarpalphalangeal joint, evaluated as 
10 percent disabling; and malaria, evaluated as 
noncompensable.  He has a combined schedular evaluation of 
60 percent.  

8.  The veteran's service-connected disabilities alone do not 
prevent him from securing and following substantially gainful 
employment.  


CONCLUSIONS OF LAW

1.  Residuals, face injury, were not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1154, 5103, 5103A, 5107(b) (West 2003); 38 C.F.R. §§ 3.102, 
3.159, 3.303, (2003).

2.  The criteria for a TDIU have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.16(a), (b) (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, 
amended VA's duties to notify and to assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim.  

The United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This -
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

In this case, the veteran was provided notice consistent with 
the first three requirements of the VCAA in letters to him 
dated in August 2002 and March 2003.  Although the VCAA 
notice letter that was provided to the appellant does not 
contain the "fourth element," the Board finds that the 
appellant was otherwise fully notified of the need to give to 
VA any evidence pertaining to his claim.  Specifically, the 
appellant's SOC issued in April 2003, included the specific 
language of 38 C.F.R. § 3.159(b)(1).  All that the VCAA 
requires is that the duty to notify is satisfied, and that 
claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  In this case, because each of the four 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
appellant covering all content requirements is harmless.  

In addition to the foregoing, the decision in Pelegrini also 
held, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  

In the present case, the veteran did receive VCAA notice 
relative to his service connection issue prior to the initial 
unfavorable AOJ denial.  As for the TDIU claim, although VCAA 
notice was not received until March 2003, the defect is 
harmless error as he had already received notice of the VCAA 
in connection with his service connection case.  The notice 
was also provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  While the 
Court did not address whether, and, if so, how, the Secretary 
can properly cure a defect in the timing of the notice, it 
did leave open the possibility that a notice error of this 
kind may be non-prejudicial to a claimant.  

The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, not withstanding 
Pelegrini, to decide the appeal would not be prejudicial 
error to the veteran.  

As to the duty to assist claimants as required by the VCAA, 
it appears all relevant records have been obtained and 
associated with the claims file.  The veteran was given the 
opportunity to submit additional medical evidence, and 
medical statements from private physicians have been 
submitted.  Moreover, his VA medical records have been 
obtained and associated with the claims folder, he has 
undergone VA examinations in connection with the claims, and 
he testified before a hearing officer at the RO.  




II.  Service Connection 

The veteran essentially contends that he was hit in the face 
with the butt of a rifle when another serviceman went berserk 
in service.  

VA compensation is paid for disability resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in the active military, 
naval, or air service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2003).

In this case, the evidence does not show that the veteran has 
residuals from injury of the face due to service.  Service 
medical records show no findings, treatment, or diagnosis of 
a facial injury in service.  On separation examination in 
July 1946, the examination showed that the eyes, ears, and 
throat were normal.  The only injury noted on separation 
examination related to his wounds in action sustained to his 
right foot.  

After service, the veteran underwent a VA examination in 
July 1951.  His head, face, and neck showed no evidence of 
scars or deformities.  

In January 2003, the veteran underwent a VA examination.  He 
presented with a history of having sustained a nasal injury 
in combat.  He related that he was hit in the nose with the 
butt of a rifle by a soldier who went berserk in combat.  He 
also related that since they were in combat, he did not 
receive any specific treatment, and after one week, his 
facial swelling diminished.  He now complained of continued 
difficulties with his nose with obstruction and changes in 
function.  He denied any facial swelling.  Also significant 
was that he had undergone resection of a skin cancer over the 
left side of his nose.  Physical examination revealed an 
obvious deformity of the left side of his nose associated 
with the previous resection of the cancer.  The frontal sinus 
area, orbital rims, and nasal bones are normal on palpation.  
Thee was a very mild inferior deflection of the nasal septum 
on the right with the remaining septum being straight.  There 
was no significant obstruction of the nasal cavity on either 
side.  The examiner indicated that he could not detect any 
significant changes of the nose and paraspinal sinus 
structures secondary to the veteran's reported trauma.  All 
of the changes that he was able to find at the time of the 
examination were secondary to surgery or resection of the 
cancer on the left side of the nose and reconstructive 
procedures associated with that.  

The veteran testified at a personal hearing before a hearing 
officer at the RO in August 2003.  The veteran testified that 
he was hit in the nose and injured with the butt of a rifle 
during combat.  He related that he had not had any problems 
with his facial injury since that time.  He related that his 
only problems had been with the skin cancer around his nose 
area.  He also indicated that he did not have problems with 
his nose area at this time.  

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
VA shall accept as sufficient proof of service-connection of 
any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  Service connection of such injury or 
disease may be rebutted by clear and convincing evidence to 
the contrary.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304 (2003).  

In this case, the record contains evidence that the veteran 
did participate in battle in service during World War II.  He 
is in receipt of a CIB and Purple Heart.  His Purple Heart is 
for wounds sustained in battle related to his right foot.  
Although there is no doubt that he may have been hit in the 
face with the butt of a rifle while in combat, there is no 
evidence of residuals as a result of that injury.  Indeed, 
there is competent evidence to the contrary.  The only 
medical evidence of a facial defect of any sort is treatment 
for skin cancer on the left side of his nose which was later 
resected.  This cancer and the facial reconstruction in 
connection with that resection is not related to service at 
all.  Additionally, the medical opinion rendered by VA in 
January 2003, concludes that there were no changes related to 
a inservice facial injury and the only changes found at the 
time of the examination were related to resection of the nose 
and the reconstructive procedures associated with that skin 
cancer.  The current medical opinion concludes the veteran 
does not have residuals, face injury linked to his service.  

A basis upon which to establish service connection for 
residuals, face injury not having been presented, the appeal 
is denied.  


III.  TDIU

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of a service-connected disabilities:  Provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
Substantially gainful employment is defined as work which is 
more than marginal and which permits the individual to earn a 
living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

The veteran's service connected disabilities included PTSD, 
evaluated as 50 percent disabling; residuals, gunshot wound 
(GSW), right foot, evaluated as 10 percent disabling; scar, 
medial aspect, right first metacarpalphalangeal joint, 
evaluated as 10 percent disabling; and malaria, evaluated as 
noncompensable.  He has a total combined schedular evaluation 
of 60 percent.  He does not meet the schedular criteria for 
consideration of a TDIU rating under 38 C.F.R. § 4.16(a).  
The provisions of 38 C.F.R. § 4.16(b) are for consideration 
because 38 C.F.R. § 4.16(b) provides for referral of cases 
for extra-schedular consideration if a veteran is 
unemployable by reason of service-connected disability, but 
does not meet the schedular requirements for consideration 
under 38 C.F.R. § 4.16(a).

For a veteran to prevail on a claim based upon 
unemployability, it is necessary that the record reflect some 
factor which places the case in a different category than 
other veterans with equal rating of disability.  Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).  The question is whether the 
veteran is capable of performing physical and mental acts 
required by employment, not whether the veteran can find 
employment.  Id.  

In this case, the evidence shows that the veteran is 
unemployed since 1999.  He indicates on the application for 
compensation for unemployability that he completed 11th 
grade.  Throughout the appeals period, it has been noted on 
several occasions that he was treated for a right knee 
arthroplasty, diabetes mellitus, requiring insulin, anemia, 
requiring blood transfusion, hypertension, and he has also 
undergone a cardiac catherization, none for which he is 
service connected.  

He testified at a his August 2003 personal hearing that he is 
unable to work because of his service-connected PTSD.  He 
claims that he owned his own tractor business, and that he 
could not deal with the day-to-day operations any longer 
because of the problems with his PTSD.  He related that he 
had problems with his customers because of his irritability 
and emotional crying.  He stated he had difficulty dealing 
with others.  However, he testified that he gets along well 
with his children, he has been married to the same woman in 
excess of 50 years, and he attends church every Sunday, 
including Sunday school.  He related that he could not deal 
with a large Sunday school class and that he can't deal with 
large groups, but he is able to get along with the members in 
his church.  Although he is involved in ongoing treatment 
with VA for his PTSD, his most recent VA psychiatric 
examination indicates that he has PTSD with symptoms with 
regard to interrupted sleep, chronic depression, 
irritability, poor memory, and concentration.  The examiner 
indicates that these symptomatology impair his social and 
industrial abilities to only a moderate degree.  It is also 
noted that he no longer is able to handle his own affairs due 
to deficient memory and calculation skills that are not 
related to his service-connected PTSD.  Further, the examiner 
indicated that the veteran related to him that his physical 
disabilities, were his most significant problems at the time.  

On this record, none of the medical evidence indicates that 
the veteran is unemployable based upon his service-connected 
disabilities alone.  His scar of the metacarpalphalangeal 
joint is tender and does not affect his ankle or foot motion.  
His malaria is noncompensable and there is no evidence that 
he suffers any residuals of that condition.  His residuals of 
a GSW of the right foot is only 10 percent disabling and is 
not the most significant of his physical complaints.  His 
knee replacement seems to present more problems for him, in 
connection with some of his other physical conditions, for 
which he is not service-connected.  

Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim of 
entitlement to a TDIU.  38 C.F.R. § 4.16 (2003).


ORDER

Entitlement to service connection for residuals, face injury, 
is denied.  

Entitlement to TDIU is denied.  




	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



